)?_,8@@-'@

MR. GETZELL J. MURRELL

Re .No.19541hh

813 FM 2821 : ' RE@EQVED BN
Huntsville, Texas 77349 ` COURTOFCRMQ.NNSAPBEALS

August 24 ,2[|'| 5 AUG 26 23¥§

Abs!Acosia,Clerk

Texas Court_Uf Eriminal Appeals

P.G. EDX 12305

Capital Station

Austin, Texas 78711

Abel Acosta, Clerk

RE¢ writ of Habeas Corpus filed 1993.
To whom it may concern,

My name is Getzell Johnson Murrell. I am currently incarcerated within TDEJ. In 19935
while confined in Federal Bureau of Prisonsy I filed a writ of habeas corpus pursuant to
art. 11.07 in the trial court in Anderson Eounty, Texas. Un April 5,1993, I was final
convicted of the offense of Aggravated 5exual Assault with a deadly weapon in Cause No.
22779. The writ filed was based on fundamental defective indictment. The trial court
has no record of such a writ being filed in the 3Rd Judicial District Eourt in Anderson
Eounty and the Clerks foice, docket makes no mention of it. However, I do have a copy
of the writ. I am requesting that you provide me with the writ number assigned to it
upon the filing in the Court of Eriminal`Appeals or provide information that writ was
never forwarded to the Court of Eriminal Appeals, so I will know how to proceed with the

current writ awaiting filing.

Vour assistance in this matter will be greately appreciated.

Sincerely,

 
 

Please find a self addressed stamp envelope enclosed for your response.